Proceeding pursuant to CPLR article 78 to review so
much of a determination of the respondent Commissioner of the New York State Department of Social Services, dated August 29, 1974 and made after a statutory fair hearing, as directed the local agency to reduce petitioner’s grant in the category of aid to dependent children in order to recoup overpayments caused by her willful failure to report unemployment insurance benefits received by her. Petition granted to the extent that the determination of the respondent State commissioner is modified, on the law, by adding thereto a provision that any reduction in benefits will require a finding that petitioner’s minor children do not require the assistance which they are now receiving. Determination otherwise confirmed insofar as reviewed, without costs or disbursements, and matter remanded to the respondent State commissioner for further proceedings not inconsistent herewith. Although the finding of willfulness was supported by substantial evidence, there can be no reduction of the AFDC grant until there is a determination of the children’s needs (see Matter of Westby v Berger, 54 AD2d 911). Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.